                                   UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF HAWAII

IN RE: KATHY CORDAY LIDBURY                                      CASE NO: 21-00118
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 13
                                                                 ECF Docket Reference No. 2




On 2/8/2021, I did cause a copy of the following documents, described below,
Chapter 13 Plan ECF Docket Reference No. 2




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/8/2021
                                                           /s/ Blake Goodman
                                                           Blake Goodman 7436
                                                           Blake Goodman PC
                                                           900 Fort Street Mall, #910
                                                           Honolulu, HI 96813
                                                           808 582 4274


              U.S. Bankruptcy Court - Hawaii #21-00118 Dkt # 9 Filed 02/08/21 Page 1 of 5
                                        UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF HAWAII

 IN RE: KATHY CORDAY LIDBURY                                            CASE NO: 21-00118

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13
                                                                        ECF Docket Reference No. 2




On 2/8/2021, a copy of the following documents, described below,

Chapter 13 Plan ECF Docket Reference No. 2




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/8/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Blake Goodman
                                                                            Blake Goodman PC
                                                                            900 Fort Street Mall, #910
                                                                            Honolulu, HI 96813
                 U.S. Bankruptcy Court - Hawaii #21-00118 Dkt # 9 Filed 02/08/21 Page 2 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         USBC CLERKS OFFICE                       AMERICAN EXPRESS
09751                                    1132 BISHOP STREET SUITE 250             PO BOX 981537
CASE 21-00118                            HONOLULU HAWAII 96813-2830               EL PASO TX 79998-1537
DISTRICT OF HAWAII
HONOLULU
FRI FEB 5 12-18-02 HST 2021




ATTORNEY GENERAL                         BANK OF AMERICA                          BARCLAYS BANK DELAWARE
425 QUEEN ST                             PO BOX 982238                            PO BOX 8803
HONOLULU HI 96813-2903                   EL PASO TX 79998-2238                    WILMINGTON DE 19899-8803




EXCLUDE
BLAKE GOODMAN PC                         CAPITAL ONE                              CITIBANK
900 FORT STREET MALL 910                 PO BOX 30285                             PO BOX 6241
HONOLULU HI 96813-3716                   SALT LAKE CITY UT 84130-0285             SIOUX FALLS SD 57117-6241




CITIBANK                                 COMENITY BANKPIER ONE                    DEPARTMENT OF TAXATION
PO BOX 6198                              PO BOX 182789                            STATE OF HAWAII
SIOUX FALLS SD 57117-6198                COLUMBUS OH 43218-2789                   ATTN- BANKRUPTCY UNIT
                                                                                  PO BOX 259
                                                                                  HONOLULU HI 96809-0259




DISCOVER FINANCIAL SERVICES LLC          ECS FINANCIAL SERVICES                   IRS
PO BOX 3025                              3400 DUNDEE ROAD STE 1800                PO BOX 7346
NEW ALBANY OH 43054-3025                 NORTHBROOK IL 60062-2367                 PHILADELPHIA PA 19101-7346




JPMORGAN CHASE BANK N A                  JPMCBHYATT                               JPMCBRITZ CARLTON
BANKRUPTCY MAIL INTAKE TEAM              PO BOX 15369                             PO BOX 15369
700 KANSAS LANE FLOOR 01                 WILMINGTON DE 19850-5369                 WILMINGTON DE 19850-5369
MONROE LA 71203-4774




JPMCBSAPPHIRE                            JOHN LOUIE                               MACYS BANKRUPTCING PROCESSING
PO BOX 15369                             PO BOX 691                               PO BOX 8053
WILMINGTON DE 19850-5369                 PORT HUENEME CA 93044-0691               MASON OH 45040-8053




                                                                                  EXCLUDE
MARVIN SC DANG                           NORDSTROM CREDIT CARD                    OFFICE OF THE US TRUSTEE
PO BOX 4109                              PO BOX 6555                              1132 BISHOP STREET SUITE 602
HONOLULU HI 96812-4109                   ENGLEWOOD CO 80155-6555                  HONOLULU HI 96813-2830




                                                                                  EXCLUDE
SYNCBGAP                                 VISTANA PORTFOLIO SERVICES               HOWARD MS HU
PO BOX 965005                            9002 SAN MARCO COURT                     1132 BISHOP STREET SUITE 2450
ORLANDO FL 32896-5005                    ORLANDO FL 32819-8600                    HONOLULU HI 96813-2865




             U.S. Bankruptcy Court - Hawaii #21-00118 Dkt # 9 Filed 02/08/21 Page 3 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                         DEBTOR
JEFFREY MULFORD                          KATHY CORDAY LIDBURY
BLAKE GOODMAN PC A LAW CORPORATION       45 STEPHEN LN 831
900 FORT STREET MALL                     LAHAINA HI 96761-6048
SUITE 910
HONOLULU HI 96813-3716




             U.S. Bankruptcy Court - Hawaii #21-00118 Dkt # 9 Filed 02/08/21 Page 4 of 5
THE FOLLOWING ENTITIES WERE SERVED VIA THE "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S NOTICE
OF ELECTRONIC FILING ("NEF")SYSTEM.

(U.S. Trustee)                           (Debtor)                                 (Trustee)
Office of the U.S. Trustee.              Kathy Corday Lidbury                     Howard M.S. Hu
1132 Bishop Street, Suite 602            45 Stephen Ln, #831                      1132 Bishop Street, Suite 2450
Honolulu, HI 96813-2830                  Lahaina, HI 96761                        Honolulu, HI 96813
                                         represented by:
ustpregion15.hi.ecf@usdoj.gov            Jeffrey Mulford                          Ch13mail@aol.com
                                         Blake Goodman, P.C., a Law Corporation
                                         900 Fort Street Mall
                                         Suite 910
                                         Honolulu, HI 96813

                                         jeffbgoffice@gmail.com




             U.S. Bankruptcy Court - Hawaii #21-00118 Dkt # 9 Filed 02/08/21 Page 5 of 5
